Citation Nr: 1010826	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for bipolar disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for L5-S1 disc herniation with spinal stenosis (also claimed 
as spondylolisthesis).

4.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to July 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  After these rating decisions were 
issued, the Veteran moved.  The claims file is now within the 
jurisdiction of the Nashville, Tennessee RO.

In March 2009, the Veteran submitted a VAF Form 9, the form 
used to submit substantive appeals.  The Veteran addressed 
several issues, including "PTSD," that she wanted to 
appeal.  However, the Veteran had not submitted any 
communication expressing disagreement with the January 2009 
denial of service connection for PTSD prior to her submission 
of the March 2009 communication.  Her March 2009 statement 
may be interpreted as a disagreement (NOD) with the denial of 
service connection for PTSD.  The March 2009 statement is 
REFERRED to the RO for action.  

In a substantive appeal submitted in January 2007, it appears 
that the Veteran requested a hearing before the Board at a 
local RO.  The Veteran's wishes in this regard are not 
entirely clear, as she placed a check mark on the form about 
midway between the box provided for requesting a hearing and 
the box provided for indicating that no hearing is desired.  
By a statement received in October 2009, the Veteran 
requested cancellation of her request for a hearing before 
the Board at the VA RO in Atlanta.  The Board interprets this 
statement as a complete withdrawal of her request for a 
hearing before the Board.  Accordingly, no request for a 
hearing remains pending, and appellate review may proceed.

The claims of entitlement to an initial rating in excess of 
10 percent for L5-S1 disc herniation with spinal stenosis 
(also claimed as spondylolisthesis) and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A personality disorder is defined by VA regulation as a 
congenital defect for which service connection cannot be 
granted. 

2.  The Veteran declined to complete VA psychiatric 
examination in February 2008 which would have provided 
evidence as to the current severity of service-connected 
bipolar disorder; symptoms of bipolar disorder described at 
the December 2006 VA examination, or in other evidence of 
record, do not warrant an evaluation in excess of 10 percent 
for the service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to service 
connection for a personality disorder.  38 C.F.R. § 3.303 
(2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected bipolar disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.655, 4.130, Diagnostic Code 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a personality 
disorder.  She contends that she is entitled to an increased 
initial evaluation for the service-connected disability at 
issue in this appeal.  Before considering the merits of the 
appeal, the Board must consider whether VA's duties to notify 
and assist the Veteran have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran is challenging the denial of service connection 
for a personality disorder.  Regardless of the character or 
the quality of any evidence which the Veteran could submit, a 
personality disorder is not defined as a disease within 
applicable VA legislation.  A claim for service connection 
for such a disorder must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, it 
would be fruitless to provide notice or assistance.  However, 
notice compliant with the law was provided to the Veteran in 
September 2004.    

The Veteran is also challenging an initial evaluation 
assigned following the initial grant of service connection 
for two disabilities.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before the claim for service connection was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied, as to the claim for an increased initial 
evaluation.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service 
treatment records were obtained, and are associated with the 
claims files.

The Veteran was afforded VA examinations.  She identified 
private clinical psychiatric treatment in 2004, and those 
records were obtained.  Records have been obtained from the 
Social Security Administration (SSA).  The duty to assist has 
been met.  

In addition, the Veteran has provided several statements on 
her own behalf.  These statements make it clear that he 
Veteran understands the criteria for increased evaluations, 
and that she nevertheless declined to participate in further 
VA psychiatric examination.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.    Additionally, service connection may be awarded for 
a "chronic" condition when a disease defined by statute or 
regulation as a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently 
has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

1.  Claim for service connection for personality disorder

To the extent that the current evidence suggests that the 
Veteran has a personality disorder, there is no entitlement 
under the law to service-connect this disorder.  By 
regulation, congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 
38 C.F.R. § 4.130; American Psychiatric Association, 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed.)  

A claim for service connection for a personality disorder 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. 
App. 439 (1992).  The validity of the exclusion in 38 C.F.R. 
§ 3.303(c) of congenital and development defects from the 
definition of disease or injury has been upheld.  Winn, 8 
Vet. App. at 510.

The statutory provisions regarding reasonable doubt are not 
applicable to a determination on the basis of preclusion by 
law.  The Veteran's testimony as to personal observations are 
not applicable to a determination on the basis of preclusion 
by law.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim for service connection 
for a personality disorder must be denied.

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

2.  Claim for initial evaluation in excess of 10 percent for 
bipolar disorder

The Veteran's bipolar disorder is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9432.  Mental disorders are 
evaluated under a general rating formula, specified at 
38 C.F.R. § 4.130.  The Veteran has disagreed with assignment 
of a 10 percent initial evaluation.  
Under the General Rating Formula for Mental Disorders, the 
Veteran may demonstrate entitlement to an evaluation in 
excess of 10 percent if there is occupational and social 
impairment with occasional decrease in work efficiency and 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks) impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  Those 
symptoms warrant a 30 percent rating. 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  In such cases, the Veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms.  While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

Facts and analysis

In September 2004, the Veteran submitted a claim for service 
connection for bipolar disorder.  VA examination was 
scheduled in October 2004, but the Veteran did not appear for 
that examination.  Service connection for a bipolar disorder 
was granted, because the disorder was diagnosed during the 
Veteran's service, and a noncompensable evaluation was 
assigned, since the Veteran did not appear for examination.  
In December 2004, the Veteran received inpatient psychiatric 
treatment following a suicide attempt.  A GAF score of 45 to 
50 was assigned, and a diagnosis of schizoaffective disorder 
was assigned.  

VA evaluation conducted in June 2005 resulted in assignment 
of a diagnosis of PTSD, resulting from sexual trauma during 
adolescence.  September 2005 through December 2005 VA 
outpatient treatment records disclose that the Veteran was 
treated for personality disorder and bipolar disorder, among 
other disorders.  She was unemployed and homeless.  She was 
on the waiting list for a compensated work therapy (CWT) 
program.  However, the Veteran did not report for scheduled 
medical appointments and vocational rehabilitation 
evaluations.  

During VA outpatient treatment in September 2006, the 
Veteran's mood appeared relatively stable.  She was unable to 
work due to a back injury.  A GAF score of 50 was assigned.  
The examiner did not indicate what symptoms were due to 
disorders for which service connection is not in effect 
(personality disorder, posttraumatic stress disorder, due to 
a history of abuse during childhood, polysubstance abuse, in 
remission) and what symptoms were due to service-connected 
bipolar disorder.  

The Veteran requested that the VA examination be rescheduled.  
On VA examination conducted in December 2006, the Veteran had 
no delusions, hallucinations, or inappropriate behavior.  She 
was oriented to time, date, and place.  She remained 
homeless, and was not employed.  Her speech was rapid.  Her 
thought processes were logical.  Her mood was depressed and 
irritable.  She was angry.  She felt that the system was 
failing her.  She reported that a diagnosis of bipolar 
disorder had been assigned, but she felt that diagnosis was 
incorrect.  The examiner concluded that the Veteran's 
symptoms of expansive mood and slight irritability were 
consistent with bipolar disorder, and were not consistent 
with PTSD.  A GAF score of 55 was assigned.  

By a rating decision issued in January 2007, the evaluation 
for bipolar disorder was increased to 10 percent, a 
compensable evaluation.  May 2007 VA outpatient treatment 
notes reflect that a GAF score of 70 was assigned.  In a 
substantive appeal submitted in October 2007, the Veteran 
indicated that she was entitled to an evaluation in excess of 
10 percent for bipolar disorder, PTSD, and a personality 
disorder.  

The Veteran was scheduled for VA examination.  In February 
2008, the Veteran reported for VA examination, but, about 5 
minutes after the interview started, the Veteran stated she 
was being treated for PTSD and did not want to entertain 
another examination.  The Veteran then left the examination.  

The Veteran has been afforded two VA examinations and has 
failed to report for or failed to complete two VA 
examinations.  The evidence of record establishes that the 
Veteran has several psychiatric disorders.  She has been 
granted service connection for bipolar disorder.  However, 
service connection has not been granted for any other 
disorder.  Unfortunately, the evidence of record does not 
clearly establish that she has more than minimal symptoms of 
bipolar disorder.  The described symptoms of bipolar 
disorder, slight irritability and expansive mood, do not 
warrant an evaluation in excess of 10 percent.  

In particular, there is no evidence that service-connected 
bipolar disorder has been manifested by flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks) impaired 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence clearly establishes that the Veteran has 
declined to appear for or declined to complete VA 
examinations, has declined to take medications prescribed for 
control of symptoms of psychiatric disorders, and has 
declined to cooperate with vocational rehabilitation 
evaluation.  This evidence suggests that her judgment is 
impaired.  However, the evidence does not establish that 
impaired judgment is due to the service-connected bipolar 
disorder.  Thus, the evidence cannot serve as a factual basis 
for an increased evaluation in excess of 10 percent.  

Records obtained from SSA reflect that the Veteran was found 
disabled, in part as a result of psychiatric disorders.  
However, the clinical examinations for SSA purposes reflect 
that no diagnosis of bipolar disorder was assigned.  The only 
records obtained by VA from SSA which reflect a specific 
diagnosis of bipolar disorder are VA records.  The SSA 
records dated in January 2008 disclose that affective 
disorder, personality disorder, and multisubstance abuse 
disorder, in remission, were the assigned diagnoses, and the 
reviewer who completed the summary noted that diagnoses of 
bipolar disorder, personality disorder, and substance abuse, 
in remission, had been assigned.  However, the examiner who 
conducted SSA psychiatric examination in July 2005 did not 
assign an Axis I diagnosis, the axis which would include 
bipolar disorder, although an Axis II diagnosis of 
personality disorder was assigned.  This evidence is 
unfavorable to the Veteran's claim for an increased 
evaluation for bipolar disorder, since SSA did not indicate 
that any specific symptoms of bipolar disorder affected the 
Veteran's social or industrial functioning.  

The evidence reflects GAF scores ranging from 45 to 70.  
However, the evidence does not establish that any symptoms 
other than irritability and expansive mood may specifically 
be attributed to bipolar disorder.  The Veteran herself 
indicates that her primary symptoms, such as nightmares, 
sleep disturbances, depression, anxiety, hyperarousal, and 
avoidance are due to PTSD, not bipolar disorder.  As service 
connection is not in effect for PTSD, the symptoms which the 
Veteran's providers have linked to PTSD cannot serve as a 
factual basis for an initial evaluation in excess of 10 
percent for bipolar disorder.   

Thus, the preponderance of the evidence is against a higher 
initial evaluation for bipolar disorder during this period.  
Given the Veteran's failure to complete the February 2008 VA 
examination, there is no evidence of service-connected 
impairment of industrial capability beyond a level consistent 
with the assigned schedular evaluation.  While it is clear 
that the Veteran is unemployed and is homeless, there is no 
evidence linking the Veteran's industrial impairment to the 
Veteran's bipolar disorder.  Therefore, the Board is not 
required to address whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

This claim for an initial evaluation in excess of 10 percent 
arises following the Veteran's original claim for service 
connection for a bipolar disorder.  The Board notes that, in 
an original claim where a claimant fails to report without 
good cause for a necessary examination, the claim will be 
decided on the basis of the evidence of record.  38 C.F.R. § 
3.655(a), (b).  However, there is no evidence that an 
evaluation in excess of 10 percent is warranted for service-
connected bipolar disorder.  As the evidence is not in 
equipoise to warrant a higher initial rating, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim for an increased initial evaluation in 
excess of 10 percent for bipolar disorder is denied.  


ORDER

The appeal for service connection for a personality disorder 
is denied.

The appeal for an initial rating in excess of 10 percent for 
bipolar disorder is denied.




REMAND

The Veteran was afforded VA examination in November 2006.  
Her statements since that time may fairly be interpreted as 
contending that her service-connected lumbar disability has 
increased in severity.  The Veteran has not been afforded VA 
examination of the lumbar spine since November 2006.  The 
Veteran is advised that failure to cooperate by reporting for 
scheduled examination(s) may result in the denial of the 
claim for an increased initial evaluation.  38 C.F.R. § 3.655 
(2009).

The Veteran has disagreed with the denial of service 
connection for PTSD.  Until adjudication of that claim is 
completed, the appellate review of the claim for TDIU is 
DEFERRED.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify any non-VA treatment of the feet or 
the shoulders since his separation from active 
service in June 2004.  Request identified 
records.

2.  Obtain the Veteran's VA clinical records 
of treatment of the feet or shoulders, 
including reports of any radiologic 
examinations, since March 2008.   

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate chronic and 
continuous symptoms of shoulder or feet 
disorders, including records of employment 
medical evaluations or statements of 
individuals who observed symptoms.  

4.  Thereafter, the Veteran should be afforded 
VA examination of the thoracolumbar spine.  
The Veteran's claims folder and a complete 
copy of this remand must be provided to the 
examiner for review in conjunction with all 
examinations performed.  Any necessary 
diagnostic testing should be conducted.  The 
examiner should describe the Veteran's 
retained range of active motion.  The examiner 
should state where the Veteran begins to have 
pain when performing range of motion.  The 
examiner should describe how weakness or 
fatigability affects the Veteran's range of 
motion.  The examiner should state whether the 
Veteran has additional limitation of retained 
range of motion after repeated motions, and 
should state whether the Veteran has increased 
pain, decreased range of motion, or other 
functional loss on repetitive motion.  The 
examiner should describe any incoordination.  
The examiner should describe any other 
functional limitation(s) on use of the 
thoracolumbar spine.  

5.  When all directed development has been 
conducted, readjudicate the claim on appeal, 
and then adjudicate the Deferred claim for 
TDIU.  If any additional development of the 
claim for TDIU is required, such development 
should be conducted.  

6.  If readjudication does not resolve any 
benefit sought on appeal to the Veteran's 
satisfaction, a supplemental statement of the 
case should be issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


